t c memo united_states tax_court marie gayle samuelson carpentier petitioner v commissioner of internal revenue respondent docket no filed date marie gayle samuelson carpentier pro_se sarah e sexton for respondent this case was docketed as a small_tax_case in accord with petitioner’s designation on her petition at trial respondent moved for and petitioner did not object to the removal of this case from the small_tax_case category the court granted respondent’s motion and the docket number has been changed accordingly memorandum findings_of_fact and opinion gerber judge petitioner seeks our review pursuant to sec_6404 of respondent’s final_determination denying her request for abatement of interest on her income_tax_liability for purposes of trial respondent has conceded that petitioner is entitled to an abatement of interest on her income_tax_liability the remaining issues for our consideration are whether the court has jurisdiction to consider the effect that respondent’s delay regarding the examination had upon interest on petitioner’s tax_liability and whether respondent’s interest computation is correct findings of fact3 petitioner resided in california when her petition was filed petitioner’s husband jack carpentier now deceased operated a yacht charter company leasing his 51-foot bluewater coastal cruiser for use in the san francisco california area late in mr carpentier was diagnosed with parkinson’s disease and his yachting business was sold during the carpentiers used section references are to the internal_revenue_code in effect at all relevant times the parties’ stipulation of facts is incorporated by this reference turbotax to prepare their tax_return the information concerning the sale of the yacht and the yachting business was entered into the turbotax program and reflected on the return petitioner and her husband’s joint federal_income_tax return was selected for audit and they attended their first meeting with respondent’s examining agent agent during date during the meeting it became clear to the carpentiers that the information entered into the turbotax program with respect to the sale of the yacht was in error as to the handling of depreciation they offered to amend their return the agent declined and instead he conducted an intensive three-hour examination the rapport between the carpentiers and the agent deteriorated throughout the meeting and concluded with the agent’s providing the carpentiers with a list of information and documents needed to complete the examination in the months following the initial meeting the agent continued to make requests for additional information and by date the carpentiers were dissatisfied with the agent’s approach and skeptical of his intentions they requested that a different agent be assigned to their examination but no response from respondent was forthcoming during date the carpentiers received additional requests for information from the agent in date mr carpentier was hospitalized and because of his critical condition they requested additional time to provide the information however their request was denied the carpentiers then contacted the taxpayer advocate’s office after that they did not hear from the agent and again they requested and were denied a reassignment of their examination to another agent at this point the carpentiers requested that the agent close the examination and allow them to proceed to appeals but the agent refused the delay continued for about one year and on date mr carpentier had a stroke and died in the hospital petitioner made additional requests for a new examiner in early which were also denied after that petitioner hired a tax professional to address any issues remaining on the return and to prepare an amended return she was advised by the agent that any amended_return had to be processed through him because of the deteriorated relationship with the agent and because he had originally rejected petitioner’s attempt to file an amended_return petitioner filed the amended_return with the fresno california internal_revenue_service center where her original return had been filed the fresno service_center sent the amended_return to the agent the issues raised during the examination also affected petitioner’s tax_return because of the delay encountered during the examination petitioner was not able to amend the return and as a result she incurred interest on the resulting income_tax_liability during a notice_of_deficiency was issued to petitioner for her tax_year she filed a petition which the court docketed as no 4374-09s respondent determined a dollar_figure income_tax deficiency and an accuracy-related_penalty of dollar_figure early in petitioner met with an appeals officer a settlement of the tax_deficiency was reached and the court entered an agreed decision on date thereby concluding petitioner’s deficiency proceeding the parties agreed that there was no income_tax deficiency for but that there was an accuracy-related_penalty of dollar_figure petitioner requested an abatement of interest on the income_tax deficiency on date respondent denied her request and on date petitioner sought appeals review of the denial the appeals officer on date issued a full disallowance--final determination notice denying her request for an abatement of interest and on date petitioner filed a petition disagreeing with the disallowance the parties have stipulated that petitioner is entitled to an interest abatement on her income_tax_liability for interest accruing during the period date through date opinion respondent concedes that petitioner is entitled to an interest abatement two questions remain whether in this interest abatement proceeding the court has jurisdiction to consider the effect and or the merits of any interest abatement for petitioner’s tax_year and whether respondent’s interest computation for is correct jurisdiction the tax_court is a court of limited jurisdiction our jurisdiction to consider interest abatement cases is derived from sec_6404 interest normally begins to accrue on a federal tax_liability from the last date prescribed for payment of such tax and continues to accrue compounding daily until payment is made see sec_6601 sec_6622 because interest continues to accrue until paid interest may be assessed at any time during the period within which the tax to which such interest relates may be collected sec_6601 when the secretary issues a notice_of_determination denying a taxpayer’s request for abatement of interest under sec_6404 and the taxpayer files a timely petition for review sec_6404 vests this court with jurisdiction to determine whether the secretary’s failure to abate interest was an abuse_of_discretion and if so to order an abatement this court has often observed that congress did not intend for the secretary to routinely exercise his authority to abate interest under sec_6404 and that interest abatement should be granted only ‘where failure to abate interest would be widely perceived as grossly unfair’ see 112_tc_230 quoting h_r rept no pincite 1986_3_cb_1 and s rept no pincite vol respondent’s concession that petitioner is entitled to an abatement is also a concession of an abuse_of_discretion in disallowing petitioner’s request for an abatement of her interest this concession obviates the need for the court pursuant to the jurisdiction conferred by sec_6404 to decide whether the disallowance was an abuse_of_discretion petitioner in accord with her petition contends that the delays with respect to the tax_year caused additional interest to accrue with respect to her tax_year with respect to petitioner’s tax_year however the requisite request for abatement its disallowance and the filing of a petition in response thereto have not been shown to exist accordingly this court is without jurisdiction to decide whether there was an abuse_of_discretion with respect to petitioner’s tax_year amount of interest abatement regarding the tax_year the parties stipulated that petitioner is entitled to an interest abatement for the period date through date the computation of the amount of interest that accrued during that period is complicated because of changes in the outstanding balance of petitioner’s income_tax_liability during that period and the continuing accrual and compounding of interest the parties stipulated a document containing an activity summary of petitioner’s tax account on the basis of the summary respondent calculated that the deficiency_interest should have been dollar_figure after considering abatement for the above-stated period because respondent had calculated interest of dollar_figure respondent calculated that interest must be adjusted reduced by dollar_figure for the period of abatement two other adjustments not directly attributable to the abatement result in a net_adjustment reduction to petitioner’s tax account resulting in a dollar_figure refund to petitioner as of the date of respondent’s computation the final amount may vary because of the potential for interest on petitioner’s overpayment caused by the abatement petitioner has generally expressed dissatisfaction with respondent’s computation she believes that she is entitled to a refund of the total amount of interest respondent calculated dollar_figure the parties however have agreed that interest should be abated for the period date through date respondent has accounted for the amount of the abatement of interest and the resulting refund for the agreed period of abatement petitioner has not shown any errors in respondent’s calculation or approach to the computation the court’s consideration of the activity summary did not reveal inconsistencies or patent errors conclusion we hold that the court lacks jurisdiction over petitioner’s tax_year and any possible abatement of interest for that year we further hold that petitioner has not shown that respondent’s approach to computation of the interest abatement is erroneous to reflect the foregoing an appropriate decision will be entered
